DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2021 has been entered.
Claims 1, 3-7, 10-15 and 17 are pending as amended on 11/9/2021. Claims 10-15 stand withdrawn from consideration. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Instant claim 1 has been amended to limit the form of fiber material D to a group of fiber forms (previously recited in claim 9, now cancelled). Claim 6 depends from claim 1. In view of the amendment to claim 1, claim 6 no longer properly further limits claim 1, as claim 6 recites some forms which are broader than, or no longer encompassed by, the types of materials recited in claim 1. For example, claim 1 is limited to specific types of glass fibers (chopped or ground), while claim 6 recites, broadly, “glass fiber materials.” Additionally, dependent claim 6 recites various other types of fibers (i.e., non-glass fibers) without specifying any particular fiber form, while claim 1 is narrower as it requires any non-glass fiber material to be in the form of “rovings” or “prepregs.” 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1, 3-7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scherzer et al (US 2012/0088899) in view of Giles et al (Extrusion - The Definitive Processing Guide and Handbook. 2005. William Andrew Publishing/Plastics Design Library. Retrieved fromhttps://app.knovel.com/hotlink/toc/id:kpETDPGH02/extrusion-definitive/extrusion-Todd (Improving Incorporation of Fillers in Plastics. A Special Report, Advances in Polymer Technology, Vol. 19, No. 1, 54–64, 2000) and Kohlgruber (Co-Rotating Twin Screw Extruders, Fundamentals, Technology and Applications, Carl Hanser Verlag, Munich 2008, Chapter 9: Mixing and Dispersing: Principles, Jorg Kirchhoff, pp 159-179). 
As to instant claims 1 and 5-7, Scherzer discloses a process for producing a storable composition (C) comprising lactam (corresponding to instant (A)) [0016-24], and reinforcing material (F), which is preferably a fiber [0055-57] (corresponding to instant (D)). Scherzer teaches that it is particularly preferable to use chopped glass fibers [0056], and that preference is given to fibers having a length from 0.5 to 1 mm [0057], which falls within the range recited in claim 7. Scherzer teaches that (C) preferably comprises 50-90% by weight (F) [0059], which falls within the range recited in claim 5. 
As to instant component (E): Scherzer further teaches that the composition can comprise a polymer (P) to improve product properties and viscosity. Scherzer names several suitable (P) polymers, including polystyrene, polybutadiene, polysulfone, polyphenyl ethers (polyphenylene oxide ethers) [0050], which correspond to presently recited thickener (E) species. Scherzer teaches that the polymer (P) is in a proportion of less than 40%, or less than 60%, by weight in the composition (C) [0052]. Considering Scherzer’s disclosure in [0050-52], the person having ordinary skill in the art would have been motivated to include polystyrene, polybutadiene, polysulfone, or polyphenylene ether in Scherzer’s composition (C) in any amount within Scherzer’s disclosed range of 40 wt% or less of (C) in order to improve product properties and viscosity. It would have 
Scherzer teaches that the mixing of the components is preferably conducted at a temperature above or equal to the melting point of the monomer and below 200 C [0027], and that the mixing can be conducted continuously in an extruder [0028]. See also example 1, [0108], wherein Scherzer exemplifies compounding the components in a PTW 16 extruder, which is a laboratory scale twin screw extruder.
Scherzer fails to teach a specific extruder design, and therefore fails to teach the various sections and shear rate as presently recited. However, as will be established in the following discussion, given the knowledge and skill level in the art with regard to general principles of extruder operation and design, it would have been obvious to the person having ordinary skill in the art to have compounded a mixture of lactam monomer, chopped glass fiber and viscosity-improvement polymer on a twin screw extruder, as suggested by Scherzer, utilizing the presently recited extruder design/conditions.
In a processing guide and handbook for extrusion, Giles teaches that the principal uses for twin screw extrusion include compounding resins and formulations (p 151, lower left). Giles teaches that twin screw compounding extruders are flexible and versatile, as demonstrated by features including downstream feeding, easy ingredient addition at different feed ports and ability to develop dispersive and/or distributive mixing (p 151, upper right). Giles teaches that fibers conveyed in the feed section and compressed with solid pellets break and cause extensive screw wear. Giles teaches that downstream feeding allows the introduction of the high aspect ratio fillers or reinforcements into a melt, which assists feeding by acting more as a lubricant, conveying the material forward in the barrel (p 121, right column, first paragraph; p 151, right, second paragraph).
Similarly, Todd teaches that twin screw extruders have several advantages for filler incorporation, including greater ability to control the dispersive and distributive mixing action and flexibility in porting for downstream feeding (p 56, lower right). Like Giles, Todd teaches that polymer should be fully melted before addition of filler (p 59, upper left; p 63 “1”). Todd further teaches that for the incorporation of fillers into plastic compounds, shearing forces will be required for breaking up agglomerates (p 54, paragraph bridging columns), and teaches that adding fillers always increases the apparent viscosity of the mixture (p 61; p 63 figure 16).  
Additionally, in a disclosure of the fundamentals of co-rotating twin screw extruders (title), Kohlgruber teaches that dispersive mixing initially involves disaggregating solid particles, and that sufficiently high flow forces must be applied in order to break up agglomerates. Unlike distributive mixing, dispersive mixing depends 
In light of the fundamentals/basic principles of twin screw extrusion disclosed by Giles, Todd and Kohlgruber discussed above, the person having ordinary skill in the art would have understood the following with regard to the compounding of fibers in a matrix material utilizing a twin screw extruder:
The matrix material should be introduced and melted in the extruder prior to downstream introduction of fiber in order to minimize fiber breakage and screw wear.
The viscosity of a molten mixture in an extruder increases upon addition of the fiber.
Dispersive mixing of fibers in a matrix melt occurs more readily in a high viscosity melt than a low viscosity melt. 
Therefore, considering “a” above, when compounding a fiber, the person having ordinary skill in the art would have been motivated to initially feed the solid matrix component(s) to the extruder to allow melting, and to then add the fiber to the melt via a downstream feed. Furthermore, in light of “b” and “c” above, the person having ordinary skill in the art would have been motivated to utilize an initially high concentration of filler upon feeding to a molten matrix in order to increase the viscosity of the melt, and to thereby improve/hasten the dispersion of filler within the melt. Therefore, for applications requiring lower final concentrations of fiber filler, the person having ordinary 
It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a composition (C) from lactam, fiber (F) and polymer (P) by mixing in a twin screw extruder, as disclosed by Scherzer, by: 
feeding solid lactam and polymer to the extruder in an initial feed port (to melt the matrix components in the extruder); then 
adding fiber to the molten lactam and polymer in the extruder via a feed port downstream of the initial feed port (to dispersively mix the fiber in the melt); and finally 
adding a desired amount of further lactam and polymer via a feed port downstream of the fiber feed port (in order to achieve the desired final concentration of fiber in lactam/polymer and to distributively mix the fiber, lactam and polymer).
In the process suggested by modified Scherzer set forth above, the section of the extruder containing the initial lactam/polymer feed port corresponds to instant “first section (I).” The section of the extruder beginning with the downstream fiber feed port corresponds to instant “second section (II).” The section of the extruder beginning with the downstream lactam/polymer feed port corresponds to instant section (III). 
Regarding presently recited temperatures T1, T2 and T3:
Scherzer teaches that the mixing of the components is preferably conducted at a temperature above or equal to the melting point of the monomer and below 200 C [0027]. However, modified Scherzer fails to specifically teach the temperatures of the sections within the extruder. 
Giles teaches that a design of experiments can be employed to optimize processing conditions in an extruder by varying barrel and die temperatures and screw rpm until the product quality and output rates meet acceptable standards (p 141, left middle).  Giles teaches that barrel section 1 is normally water cooled with no heating to prevent premature melting or sticking to the feed hopper. Barrel section 4 is usually set to the desired melt temperature, and the remaining barrels are used to maintain the melt temperature or cool (p 141, right column lower half). In light of Giles, the person having ordinary skill in the art would have been motivated to utilize an extruder having at least a first section with no heating (corresponding to instant I with temperature T1), at least a second section set to the desired melt temperature (corresponding to instant II with temperature T2), and at least a third section used to maintain the melt temperature or cool (corresponding to instant III with temperature T3) in order to optimize product quality/dispersion and output rate to meet acceptable standards. 
It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a fiber and lactam-containing composition (C) according to modified Scherzer by utilizing an extruder, as described by Giles, having at least a first section (wherein solid lactam is introduced) with no heating (corresponding to instant I/T1), at least a second section (where fiber is introduced to molten lactam) set to Scherzer’s desired melting/mixing temperature of above the melting temperature of the 
In particular with regard to the presently recited second section (i.e., instant II) having a second temperature (T2) from 105-220 C:
Scherzer teaches a preferred embodiment comprising caprolactam, wherein the mixing takes place at a temperature from 70 to 160 C [0032].  It would have been obvious to the person having ordinary skill in the art, therefore, to have extruded a mixture of caprolactam and fiber, as suggested by modified Scherzer, utilizing any temperature within Scherzer’s range of 70 to 160 C for T2, including a temperature within the presently recited range of 105 to 220 C. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. Alternatively, Scherzer teaches a preferred embodiment comprising laurolactam, wherein the mixing takes place at a temperature from 150 to 200 C [0033], which falls within the presently recited range of 105-220 C.  It would have been obvious to the person having ordinary skill in the art, therefore, to have extruded a mixture comprising laurolactam and fiber, as suggested by modified Scherzer, utilizing any temperature within Scherzer’s range of 150 to 200 C for T2, which is encompassed by the presently recited range of 105 to 220 C.
In particular with regard to the presently recited third section (III) having a third temperature (T3) ranging from 20 C to less than 105 C:
Scherzer fails to specifically teach that the temperature of a third section is in a range of 20 to less than 105 C. Giles teaches that only a few temperature profiles will 
In light of Giles’ disclosure, the person having ordinary skill in the art would have been motivated to select any appropriate temperature profile for an extrusion process in order to optimize product quality and throughput rate, including a humped profile where the temperature decreases toward the die in order to remove heat generated by shear. It would have been obvious to the person having ordinary skill in the art, therefore, to have extruded a mixture comprising lactam, polymer and fiber, as suggested by modified Scherzer, utilizing a humped temperature profile by setting the middle of the extruder (i.e., instant T2) to be any temperature within Scherzer’s range of 70 to 160 C (including a temperature within the presently recited range of 105 to 220 C), and by lowering the temperature toward the extruder die (i.e., T3) to any (lower) temperature within Scherzer’s range of 70 to 160 C (including a temperature within the presently recited range from 20 to 105 C).
As to the presently recited shear rate of at least 500 s-1:
Todd teaches that shearing forces are required for breaking up agglomerates, and that glass fibers are supplied in chopped bundles that need to be “unwrapped” with a minimum of fiber breakage (p 54). Additionally, as previously discussed, Kohlgruber 
In light of the disclosures of Todd and Kohlgruber above, the person having ordinary skill in the art would have recognized that, as shear rate increases, the quality of dispersion over a given time increases. The person having ordinary skill would have further recognized that glass fibers are subject to breakage, and as stress and shear rate increase, the amount of breakage of glass fibers increases. Therefore, when producing a mixture of glass fiber, polymer and lactam in an extruder, as suggested by modified Scherzer, it would have been obvious to the person having ordinary skill in the art to have selected any appropriate shear rate for the dispersive mixing section depending on the desired quality/duration of dispersion and the desired minimization of fiber breakage, including a shear rate within the presently recited range of at least 500 s-1.
As to claim 3, modified Scherzer suggests a process according to claim 1, as set forth above. As discussed above, Giles teaches that barrel section 1 is normally water cooled with no heating to prevent premature melting or sticking to the feed hopper. The 
As to claims 4 and 17, modified Scherzer suggests a process according to claim 1, as set forth above. Scherzer fails to teach a specific screw design with regard to arrangement of kneading, mixing, conveying and flow-restricting elements. 
Giles teaches that screw elements are available in discrete lengths to be combined in any number of ways to provide flexibility in locating the melting, mixing, conveying, feeding, etc., zones in unique configurations (p 133, upper right). Giles teaches that forward conveying elements move material down the barrel from the feed throat to the die, while rear conveying elements move material back toward the feed throat (p 133, lower right). Conveying elements are used for several purposes, including feeding, conveying, downstream feeding, devolatilization and pumping (p 134, right).  Giles teaches that kneading blocks are the most common mixing element (p 134, lower right) and that the disk width varies based on whether they are used for distributive or dispersive mixing (p 135, upper left). Reverse kneading blocks and reverse conveying 
In light of Giles’ disclosure as discussed above in Chapter 13 with regard to screw design, the person having ordinary skill in the art would have recognized that the screw of a twin screw extruder is assembled by combining conveying, kneading, mixing and flow-restricting screw elements in any number of ways, and would have understood the function of each type of element and the effect of varying the screw design on the operation (e.g., melt temperature, die pressure, throughput rate) of the extruder. It would have been obvious to the person having ordinary skill in the art, therefore, to have extruded a mixture comprising lactam, polymer and fiber, as suggested by modified Scherzer, utilizing a screw design having any appropriate combination of screw elements, including a combination of kneading, conveying, mixing and flow restricting zones as presently recited, in order to achieve the desired mixing, temperature, pressure, etc… in each section of the extruder.

Response to Arguments
Applicant's arguments filed 11/9/2021 have been fully considered.
Applicant argues (pp 8-9; p 10 second paragraph) that the amended claims differ from Scherzer in several ways. The examiner notes that the rejection of record is not based on Scherzer alone, and therefore, the fact that Scherzer fails to teach some features (for which secondary references were relied upon) does not establish that the present claims are patentable. Regarding point (iv) on page 8, the present claims do not exclude the presence of a catalyst and/or an activator, such as taught by Scherzer. 
Applicant argues (p 9) that, as evidenced by instant example 2 (inventive) versus instant example 1 (comparative), when using temperatures according to the present claims, a homogeneous product is obtained, while in comparative example 1, an inhomogeneous product is obtained. However, as noted in paragraphs 36-40 of the action mailed on 1/19/2021, and as further elaborated on in paragraphs 37-40 of the action mailed on 7/14/21, the present claims appear to encompass a process as described in instant comparative example 1.
Because both appear to be encompassed by instant claim 1, instant comparative example 1 and inventive example 2 demonstrate that while it is possible to obtain homogeneous product using a method encompassed by instant claim 1, it is also possible to obtain inhomogeneous product using a method encompassed by instant claim 1. Therefore, Applicant’s argument (p 7) that the problem of clumpy and inhomogeneous product was solved by the process according to amended claim 1 is not persuasive. Additionally, for the reasons previously set forth in paragraph 39 of the 1/19/21 action, Applicant’s instant example 1 is not commensurate in scope with the present claims. If Applicant wishes to overcome the present rejection by showing that 
Applicant further argues (p 10) that the secondary references relied upon (Giles, Todd, Kohlgruber) are textbooks with general teachings which do not provide an indication to make substantial modifications to Scherzer. However, textbooks (such as those cited) demonstrate the general knowledge possessed by those having ordinary skill in the art. One would have recognized that the information regarding extrusion and extruder design variables provided in the cited textbooks would be applicable to extrusion processes generally, including an extrusion process as disclosed by Scherzer. Especially given that Scherzer does not provide substantial detail regarding extruder design/parameters, one having ordinary skill in the art would have had a reasonable basis to rely upon standard extrusion information/instructions in order to carry out Scherzer’s disclosed extrusion, including information provided in a textbook or handbook about extrusion. Therefore, Applicant’s argument that textbooks do not provide indication to make substantial modifications to Scherzer is unpersuasive.
Applicant argues (p 10, last paragraph and p 11, last paragraph) that the prior art discusses melting and processing of polymers in extruders, whereas the present claims recite extrusion of a monomer. This argument was previously addressed in paragraph 42 of the 7/14/21 action. However, it is further noted that the present claims recite a method for extruding a composition which comprises polymers (and such a composition is also disclosed in Scherzer). Therefore, the argument that Giles is only relevant for 
Applicant further argues (p 11) that Giles gives only general information concerning extrusion processes and temperatures, and does not given an indication of specific temperature profiles for a lactam masterbatch. However, Applicant’s argument does not appear to consider that Scherzer provides a generally suitable temperature range (i.e., above or equal to the melting point of the monomer and below 200 C), which one would have utilized as a starting point when further considering the teachings of Giles regarding temperature profile effects. Furthermore, like the systems in the cited secondary references, Scherzer discloses utilizing extrusion for mixing a molten matrix material and a fiber. As previously stated, it would have been within the level of skill in the art to apply disclosures of general extruder operating concepts (i.e., for mixing a filler/fiber in a molten matrix material) to extrusions for mixing fibers in a specific molten matrix material, such as mixture of molten monomers and polymers as taught by Scherzer.
Applicant argues (p 11) that Giles discloses that a DOE should be employed to optimize processing conditions, which is a clear indication that a person skill in the art must be inventive to find the optimal extrusion conditions. However, Applicant has not provided any reasoning as to why Giles’ recommendation to carry out a DOE establishes that it must be inventive to find optimal extrusion conditions.  Furthermore, Applicant has not provided a showing that the extrusion conditions recited in the present claims are associated with the production of a masterbatch having unexpected 
Applicant argues (p 11) that the lactam (A) in the present process is not fully melted before the addition of fillers.  However, the present claims do not require the lactam to be non-molten when D is added, and Applicant has not explained why the lactam would not be fully melted in the second section when the addition of component D occurs. Therefore, Applicant’s argument that in the presently claimed method the component A is not fully melted before addition of fillers is not persuasive.
Applicant agues (p 12) that Kohlgruber teaches entirely different systems than claimed, and studies a dispersion of titanium dioxide particles in silicone oil. However, Kohlgruber is a textbook which provides “fundamentals” of extruders. The cited chapter provides a disclosure of general principles of mixing and dispersing. Kohlgruber’s example of titanium dioxide particles in silicone oil is a section on one page (p 168) of the chapter, and is presented to illustrate general mixing and dispersing concepts. Applicant has not provided any reasoning or explanation as to why one would not have considered Kohlgruber’s teachings to be generally applicable to mixing and dispersing in an extruder. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/           Primary Examiner, Art Unit 1766